Dismissed; Opinion Filed April 23, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00419-CR

                           JAMIE MUNGUIA TREVINO, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-24846-V

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                    Opinion by Justice Carlyle
       On April 8, 2019, Jamie Munguia Trevino filed a pro se notice of appeal from the decision

of the Texas Board of Pardons and Paroles to deny his parole. We dismiss for want of jurisdiction.

See, e.g., Mayfield v. State, No. 03-17-00689-CR, 2018 WL 699306 (Tex. App.—Austin Jan. 25,

2018, pet. ref’d) (mem. op.) (same).

       An appellate court has jurisdiction to determine an appeal only if the appeal is authorized

by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). The “decision to release

or not release an inmate, even though he is eligible for parole, remains within the sound discretion

of the Board of Pardons and Paroles.” Ex parte Geiken, 28 S.W.3d 553, 556 (Tex. Crim. App.

2000). “Similarly, while the process of assigning inmate classification is subject to some minimal

due process restrictions, the classification decision itself is not subject to judicial review.” Id. To
the extent a parole decision may implicate the due process rights of a convicted felon, any remedy

must be sought through a post-conviction application for writ of habeas corpus filed under article

11.07 of the code of criminal procedure. See Board of Pardons & Paroles ex rel. Keene v. Court

of Appeals for the Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995). And it is well

established that intermediate courts of appeals have no jurisdiction over post-conviction writs of

habeas corpus in felony cases. See Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985);

see also TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3 (post-conviction applications for writs of

habeas corpus, for felony cases in which death penalty was not assessed, must be filed in court of

original conviction and made returnable to court of criminal appeals).

       Here, appellant seeks to appeal the decision of the Texas Board of Pardons and Paroles.

Because we do not have jurisdiction over decisions denying parole, we dismiss this appeal.




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
                                                  JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
190419F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 JAMIE MUNGUIA TREVINO, Appellant                      On Appeal from the 292nd Judicial District
                                                       Court, Dallas County, Texas
 No. 05-19-00419-CR         V.                         Trial Court Cause No. F08-24846-V.
                                                       Opinion delivered by Justice Carlyle,
 THE STATE OF TEXAS, Appellee                          Justices Myers and Molberg participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 23rd day of April, 2019.




                                                 –3–